DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	The present application is a continuation of US patent application 16/236,503, now US patent 11,058,391.

Claim Objections
Claim(s) 46 is/are objected to because of the following informalities:

Regarding claim 46, the claim recites “resposne” in the third to last line where --response-- would be expected.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 30, 43, and 49 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 30, the claim recites the limitation “detecting element” which uses a generic placeholder (“element”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claims 43 and 49, the claims are interpreted as described above regarding claim 30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 30-49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 30, 43, and 49, with reference to representative claim 30, a claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 31-42 and 44-48, the claims are rejected due to their dependence.

Regarding claim 42, the claim recites the limitation “the second sub-set of data”. There is insufficient antecedent basis for this limitation in the claim. Examiner has considered claim 42 to depend on claim 41 instead of claim 37 since claim 41 provides sufficient antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 30-31 and 36-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevis (US 2010/0193696) in view of Shao (US 5,834,779).

Regarding claim 30, as best understood, Blevis discloses a method implemented on a computing device (apparatus comprising a processor, memory, and a display) having at least one processor (processor), at least one computer-readable storage medium (memory), wherein the computing device is connected to an imaging device including a detector (110), the detector (110) including detector blocks (180), each detector block (180) including at least one detecting element (pixels 150; par. [0026], [0037], fig. 2, 4, claim 21), the method comprising: acquiring first scanning data (measured energy response of each pixel) from a subject detected by the detector (110); determining whether the first scanning data satisfies a first condition; in response to determining that the first scanning data satisfies the first condition, determining, based on the first scanning data, a correction profile relating to the imaging device; and calibrating, based on the correction profile, the imaging device (par. [0026], [0040]-[0048], fig. 5).
	Blevis does not expressly disclose the computing device has a communication port connected to the imaging device.
	In a similar field of endeavor (Shao, Abstract), Shao discloses a computing device 22 comprising a communication port (high speed communication port of communication device 44) connected to an imaging device (gantry 14 and detectors 10, 11; col. 4 ln. 48-63, fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Blevis in view of the teachings of Shao so that the computing device has a communication port connected to the imaging device.
	One would have been motivated to do so to gain an advantage recited in Shao of providing high speed communication (Shao, col. 4 ln. 48-63).

	Regarding claim 31, as best understood, Blevis modified teaches the method of claim 30, wherein the first scanning data includes a radiation event count, and the determining whether the first scanning data satisfies the first condition includes: determining whether the radiation event count of the first scanning data equals or exceeds a first threshold (i.e., comparing to an average which may be higher or lower than the measured values, with thresholds corresponding to the various energy windows; Blevis, [0026], [0037]. [0040]-[0048]).

	Regarding claim 36, as best understood, Blevis modified taches the method of claim 30, wherein the determining, based on the first scanning data, the correction profile further comprises: extracting feature information from the first scanning data; determining, based on the feature information, second scanning data relating to radiation events; and determining, based on the second scanning data, the correction profile relating to the imaging device, wherein the correction profile includes a plurality of correction coefficients corresponding to the feature information (Blevis, par. [0040]-[0048]).

	Regarding claim 37, as best understood, Blevis modified teaches the method of claim 36, wherein the feature information relates to at least one of energy information of one of the radiation events, position information of the radiation events corresponding to the detector, or time information relating to each pair of detecting elements corresponding to a line of response (Blevis, par. [0040]-[0048], fig. 5).

	Regarding claim 38, as best understood, Blevis modified teaches the method of claim 37, wherein the second scanning data includes multiple groups of single events and energy values corresponding to each of the single events, each group of single events corresponding to a detector block that has detected the group of single events, and the correction profile includes a first correction file relating to energy peaks corresponding to the detector blocks, the first correction file including correction coefficients each of which corresponds to one of the detector blocks and is equal to a ratio of a target energy value to the energy peak corresponding to the detector block (Blevis, par. [0040]-[0048], fig. 5).

	Regarding claim 39, as best understood, Blevis modified teaches the method of claim 37, but does not expressly disclose the second scanning data includes multiple look up tables (LUTs) each of which includes a position spectrum corresponding to one of the detector blocks and a position distribution of single events corresponding to the position spectrum, and the correction profile includes a second correction file determined based on position distributions of single events corresponding to each of the detector blocks and target position distributions.
	Examiner takes Official Notice the use of look up tables (LUTs) including a position spectrum corresponding to a detector and a position distribution of single events corresponding to the position spectrum was well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blevis so that the second scanning data includes multiple look up tables (LUTs) each of which includes a position spectrum corresponding to one of the detector blocks and a position distribution of single events corresponding to the position spectrum, and the correction profile includes a second correction file determined based on position distributions of single events corresponding to each of the detector blocks and target position distributions.
	One would have been motivated to do so to take into account detector characteristics.

	Regarding claim 40, as best understood, Blevis modified teaches the method of claim 37, wherein the second scanning data includes a count profile including multiple coincidence event distributions corresponding to each of lines of response (LORs) in the detector, the correction profile includes a third correction file including correction coefficients each of which corresponds to an LOR, and each correction coefficient in the third correction file is determined based on a coincidence event distribution corresponding to an LOR (Blevis, par. [0002], [0036], describes using positron emission tomography (PET), which inherently measures radiation events corresponding to lines of response).

	Regarding claims 41-42, as best understood, Blevis modified teaches the method of claim 35, including the use of positron emission tomography (PET; Blevis, par. [0002], [0036]).
	Blevis modified does not expressly disclose the first scanning data includes a first sub-set of data and a second sub-set of data, the first sub-set of data being used in determining the correction profile relating to the imaging device, the second sub-set of data being determined by excluding the first sub-set of data from the second scanning data, and the preprocessing second scanning data to obtain the first scanning data includes: preprocessing second scanning data by removing, from the first scanning data, the second sub-set of data, wherein the second sub-set of data is related to data relating to movements of the subject included in the first scanning data.
	Examiner takes Official Notice removing data corresponding to patient movements was well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blevis to that the first scanning data includes a first sub-set of data and a second sub-set of data, the first sub-set of data being used in determining the correction profile relating to the imaging device, the second sub-set of data being determined by excluding the first sub-set of data from the second scanning data, and the preprocessing second scanning data to obtain the first scanning data includes: preprocessing second scanning data by removing, from the first scanning data, the second sub-set of data, wherein the second sub-set of data is related to data relating to movements of the subject included in the first scanning data.
	One would have been motivated to do so to improve imaging quality.

	Regarding claim 43, as best understood, Blevis modified teaches the method of claim 30, wherein the imaging device is a medical device (positron emission tomography (PET) device; Blevis, par. [0002], [0036]).

	Regarding claim 44, as best understood, Blevis modified teaches the method of claim 43, but does not expressly disclose the method further comprises: determining whether the medical device performs an application relating to the second correction profile, the application including at least one of a clinical examination application or a service examination application, and in response to determining that the medical device performs the application, obtaining data relating to the medical device.
	Examiner takes Official Notice making a determination of whether to proceed with imaging with a medical device or to service the medial device was well-known and routinely practiced in the art, as was obtaining data in the case of imaging.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blevis so that the method further comprises: determining whether the medical device performs an application relating to the second correction profile, the application including at least one of a clinical examination application or a service examination application, and in response to determining that the medical device performs the application, obtaining data relating to the medical device.
	One would have been motivated to do so to avoid unnecessary imaging in case an error is detected.

	Regarding claim 45, as best understood, Blevis modified teaches the method of claim 43, further comprising: obtaining second scanning data relating to a second subject (isotropic source) based on the first correction profile; and generating an image based on the second scanning data (Blevis, [0040]-[0048]).

	Regarding claim 46, as best understood, Blevis modified teaches the method of claim 43, wherein the data relating to the medical device includes a response rate of each of the detector blocks (180), and the determining, based on the data relating to the imaging device, that the imaging device satisfies the condition includes: acquiring a first group of detector blocks (180), each detector block of the first group having a response rate lower than a second threshold or exceeding a third threshold; determining whether a detector block count of the detector blocks (180) belonging to the first group exceeds a first threshold; and in response to determining that the detector block count of the detector blocks (180) belonging to the first group exceeds the first threshold, determining, that the imaging device satisfies the condition (i.e., comparing to an average which may be higher or lower than the measured values, with thresholds corresponding to the various energy windows; Blevis, [0026], [0037]. [0040]-[0048]).

Regarding claim 47, as best understood, Blevis modified teaches the method of claim 43, wherein the data relating to the imaging device includes second scanning data relating to a second subject detected by the imaging device, and the determining, based on the data relating to the imaging device, that the imaging device satisfies the condition, comprises: extracting first feature data from the second scanning data relating to the second subject; and determining, based on the first feature data, whether the imaging device satisfies the condition (i.e., whether the measured values are within a certain range of the average; Blevis, [0040]-[0048]).

	Regarding claim 48, as best understood, Blevis modified teaches the method of claim 43, wherein the condition relates to a parameter of the imaging device, the parameter including at least one of a sensitivity of the detector, a spatial resolution of the imaging device, an energy resolution of the imaging device, or a time resolution of the imaging device (i.e., whether the measured values are within a certain range of the average; Blevis, par. [0040]-[0048]).

Regarding claim 49, as best understood, Blevis modified teaches the method of claim 30, further comprising adjusting the first scanning data based on the correction profile; and generating, based on the adjusted first scanning data, an image relating to the first subject (Blevis, par. [0026], [0040]-[0048]).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevis in view of Shao as applied to claim 30 above, and further in view of Lonn (US 2014/0099009).

Regarding claim 32, as best understood, Blevis modified teaches the method of claim 30, but does not expressly disclose the first scanning data includes a body mass index of the subject, and the determining whether the first scanning data satisfies the first condition includes: determining whether the body mass index of the subject is in a range from a second threshold to a third threshold.
In a similar field of endeavor (Lonn, Abstract), Lonn discloses scanning data includes a body mass index of a subject (patient; par. [0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blevis in view of the teachings of Lonn so that the first scanning data includes a body mass index of the subject, and the determining that the first scanning data from the subject satisfies the first condition includes: determining whether the body mass index of the subject is in a range from a second threshold to a third threshold.
One would have been motivated to do so to gain an advantage recited in Lonn of being able to estimate a lung density value (Lonn, par. [0043]).

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevis in view of Shao as applied to claim 30 above, and further in view of Ott (US 2012/0153165).

	Regarding claim 33, as best understood, Blevis modified teaches the method of claim 30, including using positron emission tomography (PET; Blevis, par. [0002], [0036]), which inherently measures radiation events corresponding to lines of response.
Blevis modified does not expressly disclose the first scanning data relates to a distribution of the radiation events corresponding to lines of response, and the determining whether the first scanning data satisfies the first condition includes: determining whether a half width of the distribution of the radiation events corresponding to the lines of response equals or exceeds a fourth threshold.
	Ott discloses a positron emission tomography (PET) system (par. [0003], [0008]) wherein scanning data relates to lines of response and determining whether a half width of the scanning data equals or exceeds a threshold (timing error function; par. [0064]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blevis in view of the teachings of Ott so that the first scanning data relates to a distribution of the radiation events corresponding to lines of response, and the determining whether the first scanning data satisfies the first condition includes: determining whether a half width of the distribution of the radiation events corresponding to the lines of response equals or exceeds a fourth threshold.
	One would have been motivated to do so to gain an advantage suggested by Ott of improving reconstruction accuracy (Lonn, par. [0064]-[0068]).

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevis in view of Shao as applied to claim 30 above, and further in view of Corbeil (US 2015/0073272).

Regarding claims 34-35, as best understood, Blevis modified teaches the method of claim 30, including using positron emission tomography (PET; Blevis, par. [0002], [0036])
Blevis modified does not expressly disclose the method further includes: determining whether the first scanning data corresponds to multi bed positions or a single bed position, and the determining whether the first scanning data satisfies the first condition includes:
in response to determining that the first scanning data corresponds to the single bed position, determining whether the first scanning data satisfies the first condition; and
in response to determining that the first scanning data corresponds to the multi bed positions, determining a distribution of radiation events on lines of response corresponding to each single bed position of the multi bed positions based on the first scanning data; determining second scanning data corresponding to a specific single bed position of the multi bed positions based on the distribution of radiation events; determining whether the first scanning data satisfies the first condition by determining whether the second scanning data satisfies the first condition.
Corbeil discloses a PET device (Abstract) wherein either a single bed position or multiple bed positions are used (par. [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Blevis in view of the teachings of Corbeil so that the method further includes: determining whether the first scanning data corresponds to multi bed positions or a single bed position, and the determining whether the first scanning data satisfies the first condition includes:
in response to determining that the first scanning data corresponds to the single bed position, determining whether the first scanning data satisfies the first condition; and
in response to determining that the first scanning data corresponds to the multi bed positions, determining a distribution of radiation events on lines of response corresponding to each single bed position of the multi bed positions based on the first scanning data; determining second scanning data corresponding to a specific single bed position of the multi bed positions based on the distribution of radiation events; determining whether the first scanning data satisfies the first condition by determining whether the second scanning data satisfies the first condition.
One would have been motivated to do so to gain an advantage of being able to image under common imaging conditions (i.e., with a stationary or moving bed as disclosed by Corbeil).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 30-33, 36-37, 43, 45-49 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4-6, 8, and 12-16 of U.S. Patent No. 11,058,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims as follows:
Instant Claim
Reference claim
30
12
31-33
13-15
36
16
37
6
43 and 45
1-3, 6
46
4
47
5
48
8
49
1


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884